DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  It is responsive to the amendments and response dated 12/16/2020. Claims 1-10, 13-16 are presented for examination.

Allowable Subject Matter
2.    Claims 1-10, 13-16, after further consideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for indicating Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record Hosabettu (US 20160274656) discloses a computer-implemented method (see fig. 1) comprising: detecting, by a computer device (100/105), a user at the computer device (e.g., system 100 interacts with users via a user interface 105 accessible via the display 103, see par. 18. See also par. 27); sending, by the computer device, data associated with the user to a server (system 100 may also interact with other devices, computers, and servers over a communication network 106 for sending or receiving data, see par. 18. The one or more processors 101 are configured to determine the vision parameters for one or more viewing positions based on the sensor parameters captured by the sensors for corresponding one or more viewing positions; create a user profile comprising of the viewability index corresponding to the user and store the user profile in the storage medium 102 while training the system. See par. 19) ; receiving, by the computer device, settings from the server (e.g., 
Lehtovirta (US 20100228836) discloses using a synchronization server to synchronize setting configuration by distributing over a network stored settings information (associated with a user setting configuration) to a remote user device. See paragraphs 49, 52 and 68-73. Upon access by the user, the settings control panel unit is configured to dereference the access token and send it to the account management provider 302. The account management provider 302 may be configured to use the access token to retrieve information about the authenticated user, the associated consumer key, and associated token secret and send this information to the settings management service 102. This information may then be used for validation of the consumer by the settings management service 102, as the access token, itself, is not secret and on its own should not be considered sufficient for resource access in embodiments wherein a secure access policy is enforced by an account management 
However, neither Hosabettu or Lehtovirta nor the combination thereof discloses a computer-implemented method and system for optimized display rendering for user vision conditions, wherein the system detects a user that is interacting with a computer device, based upon detecting the user, the system is configured to learn optimized display settings for the user via cognitive analysis of unprompted user actions associated with the display and re-rendering the display based on the cognitive analysis of unprompted user actions. 
Additionally, the features of the explicitly claimed limitations of the currently pending application only make sense when taken into account the claims as a whole, so therefore the limitations as cited are not the exclusive determination of allowability, but rather the limitations as cited above when taken into account with the claim language as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Ke can be reached on 571-272-777676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



02/06/2021